CARPENTER, J.
This case was tried with the case of George H. Potter et ux. vs. Louis J. Shayer, No. 90741, and the jury returned a verdict for the plaintiff in the sum of $700: Motion for a new trial was filed alleging the .úsu'al grounds.
Zalin was riding on the rear seat of á motorcycle driven by one Potter and was injured in the same accident as Is ¡described in the case of George H. Potter et ux. vs. Louis J. Shayer, No. 90741.
Motion for a new trial in this case is denied on the grounds set forth in rescript filed in said case of Potter et ux. vs. Shayer, No. 90741.